 

Exhibit 10.6

 

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

(A Delaware Limited Partnership)

Series A Preferred Units of Limited Partnership Interest

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (the "Agreement") is effective as of the date set
forth on the signature page hereof (the "Effective Date"), between the
undersigned subscriber (the "Subscriber"), and AMERICA FIRST MULTIFAMILY
INVESTORS, L.P., a Delaware limited partnership (the "Partnership").

RECITALS

WHEREAS, the Partnership is offering for sale 10,000,000 Series A Preferred
Units of Limited Partnership Interests of the Partnership (the "Series A
Preferred Units") at a price of $10.00 per unit (the "Offering''), with a
minimum investment requirement of $5,000,000 (500,000 Series A Preferred Units)
per subscriber, unless otherwise approved by the General Partner in its sole
discretion; and

WHEREAS, the Series A Preferred Units are being offered by the Partnership
pursuant to a Confidential Private Placement Memorandum dated December 18, 2015
(the ''Memorandum"); and

WHEREAS, all capitalized terms not otherwise defined herein shall have the
meanings set forth in the Memorandum.

NOW, THEREFORE, in consideration of the promises made by the parties herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows.

AGREEMENT

1. Subscription for Series A Preferred Units. Subject to the terms and
conditions of this Agreement, as of the Effective Date the Subscriber hereby
subscribes for, and the Partnership agrees to issue to the Subscriber, that
number of Series A Preferred Units of the Partnership set forth on the
Subscriber's signature page hereto.

2. Series A Preferred Units Not Registered. The Subscriber understands that an
investment in the Series A Preferred Units involves a high degree of risk and it
suitable only for sophisticated purchasers who have such knowledge and
experience in financial and business matters and who are capable of evaluating
the merits and risks of an investment in the Series A Preferred Units. The
Subscriber understands that the Series A Preferred Units have not been
registered under the Securities Act of 1933, as amended (the "1933 Act"), or the
securities, "blue sky," or other similar law of any state, in each case in
reliance upon exemptions from registration provided under the 1933 Act,
including but not limited to Section 4(a)(2) of the 1933 Act and Regulation D
adopted by the Securities and Exchange Commission, as well as specific
exemptions under state securities, "blue sky," and other similar laws.

3. Representations and Warranties. The Subscriber understands that the
Partnership is relying upon the representations and agreements contained in this
Agreement (and any supplemental information) for the purpose of determining
whether this transaction meets the requirements for the exemptions set forth in
Section 2 above. Accordingly, the Subscriber hereby represents and warrants to
the Partnership, and intends that the Partnership rely upon these
representations and warranties for the purpose of establishing the acceptability
of this Agreement, as follows:

(a) Subscriber Information. The address of the Subscriber in the Confidential
Subscriber Questionnaire accompanying this Agreement is the true and correct
address of the domicile and residency of the Subscriber, and the Subscriber has
no present intention of changing such address to another state or jurisdiction.
The Subscriber agrees to promptly notify the Partnership if the information
contained in this Agreement, the accompanying Confidential Subscriber
Questionnaire, or any other document is or becomes incorrect.

(b) Investment Intent. The Subscriber is subscribing for the Series A Preferred
Units for its own account and for investment purposes only, and not with a view
to the distribution or resale thereof, in whole or in part, to anyone else.

(c) Transfer Restrictions; Liquidity. The Subscriber acknowledges that the
transferability of the Series A Preferred Units is severely limited and that the
Subscriber must continue to bear the economic risk of this subscription for an
indefinite period as the Series A Preferred Units have not been registered under
the 1933 Act or under any other state securities laws, and therefore cannot be
offered or sold unless they are subsequently registered under such acts or an
exemption from such registration is available and

 

--------------------------------------------------------------------------------

 

the Subscriber has obtained an opinion of counsel satisfactory to the General
Partner that such registration is not required in connection with any such
transaction. The Subscriber is in such a financial condition that it has no need
for liquidity with respect to a subscription in the Series A Preferred Units and
no need to dispose of any portion of the Series A Preferred Units subscribed for
hereby to satisfy any existing or contemplated undertaking or indebtedness. The
Subscriber hereby represents that, at the present time, the Subscriber could
afford a complete loss of its subscription in the Series A Preferred Units.

(d) No Governmental Approvals of Offering. The Subscriber understands that no
federal or state governmental agency or authority has passed upon the Series A
Preferred Units or made any finding or determination concerning the fairness,
advisability, or merits of this subscription.

(e) Availability of Other Information. The Subscriber acknowledges that the
Partnership has made available to it and its management the opportunity to ask
questions and receive answers concerning the Partnership, the LP Agreement, and
the Series A Preferred Units, and to obtain any additional information which the
Partnership or General Partner possesses or can acquire without unreasonable
effort or expense and has received any and all information requested.

(f) Independent Evaluation of Subscription. No representations or warranties
have been made to the Subscriber concerning the Partnership, its business, or
the Series A Preferred Units by the Partnership the General Partner, any
affiliate of the Partnership or the General Partner, or any agent, officer, or
employee of any of them, or by any other person, and in entering into this
Agreement the Subscriber is not relying on any information other than the
results of the Subscriber's own independent investigation and due diligence. In
this regard, the Subscriber has made its own inquiry and analysis (on its own or
with the assistance of others) with respect to the Partnership and its business,
the Series A Preferred Units, the LP Agreement, and other material factors
affecting the Series A Preferred Units. Based on such information and analysis,
the Subscriber has been able to make an informed decision to subscribe for the
Series A Preferred Units.

(g) Sophistication of Subscriber. The Subscriber has such knowledge and
experience in financial and business matters that the Subscriber is capable of
evaluating the merits and risks of a subscription in the Series A Preferred
Units. To the extent necessary, the Subscriber has retained, at its own expense,
and relied upon, appropriate professional advice regarding the investment, tax,
and legal merits and consequences of this subscription and ownership of the
Series A Preferred Units.

(h) No Public Market for the Series A Preferred Units. The Subscriber
understands that there is no public market for the Series A Preferred Units and
such a public market is unlikely ever to develop.

(i) State of Domicile. The Subscriber's state of domicile, both at the time of
the initial offer of the Series A Preferred Units to the Subscriber and at the
present time, was and is within the state set forth in the Subscriber's address
disclosed on this Agreement below.

(j) Subscriber Status. The Subscriber understands that the Series A Preferred
Units are being offered by the Company only to the Subscriber and not to the
public at large. By executing this Agreement, the Subscriber hereby represents
that the representations and warranties of the Subscriber set forth in the
Confidential Subscriber Questionnaire attached to this Agreement are true and
correct.

(k) Entity Representations. The Subscriber hereby represents that the
Subscriber's governing instruments permit, and it is duly qualified to make,
this subscription for the Series A Preferred Units and that the execution and
delivery of this Agreement and the LP Agreement of the Partnership have been
duly authorized by all required corporate action.

(I) Tax Consequences of Subscription. The Subscriber hereby acknowledges that
there can be no assurance regarding the tax consequences of a subscription for
the Series A Preferred Units, nor can there be any assurance that the Internal
Revenue Code of 1986, as amended, or the regulations promulgated thereunder, or
other applicable laws and regulations, will not be amended at some future time.
In making this subscription for the Series A Preferred Units, the Subscriber
hereby represents that it is relying solely upon the advice of the Subscriber's
tax advisor with respect to the tax aspects of a subscription for the Series A
Preferred Units.

(m) Anti-Money Laundering Provisions. Neither the Subscriber nor (i) any person
controlling or controlled by the Subscriber, (ii) any person having a beneficial
interest in the Subscriber, or (iii) any person for whom the Subscriber is
acting as agent or nominee in connection with this investment, is a person or
entity with which the Partnership would be prohibited from engaging in a
transaction under the rules and regulations administered the U.S. Treasury
Department's Office of Foreign Assets Control. No funds the Subscriber will use
for the purchase of Series A Preferred Units either now or for any future
capital contributions, if any, were, and are not directly or indirectly derived
from, activities that contravene U.S. federal, state, local, or international
Jaws and regulations applicable to the Subscriber, including U.S. anti-money
laundering laws and regulations. The Subscriber agrees to promptly notify the
Partnership if any of the foregoing representations in this Section 3(m) cease
to be true and accurate regarding the Subscriber. The Subscriber also agrees to
provide the Partnership and the General Partner with any additional· information
regarding the Subscriber that the Partnership or General Partner deems necessary
or convenient to ensure compliance with the foregoing representations. The
Subscriber understands and agrees that if at any time it is discovered that any
of the foregoing representations are incorrect, or if otherwise required by
applicable law or regulation related to money laundering or similar activities,
the Partnership may undertake appropriate actions to ensure compliance with
applicable laws or regulations, including,

 

--------------------------------------------------------------------------------

 

but not limited to, segregation and/or redemption of the Subscriber's investment
in the Series A Preferred Units. The Subscriber further understands that the
Partnership may release of confidential information about the Subscriber and, if
applicable, any underlying beneficial owners of the Subscriber, to the proper
authorities if the General Partner, in its sole discretion, determines that it
is in the best interests if the Partnership in light of the foregoing described
anti-money laundering rules.

(n) No Right to Require Registration. The Subscriber understands that the
Subscriber has no right to require the Partnership to register the Series A
Preferred Units under federal or state securities laws at any time.

4. Other Covenants.

(a) Governing Law. The Subscriber agrees that, notwithstanding the place where
this Agreement may be executed by any of the parties hereto, all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Delaware, without regard to principles of conflicts of laws. The
Subscriber hereby irrevocably agrees that any suit, action, or proceeding with
respect to this Agreement and any or all transactions relating hereto shall be
brought in the local courts in New Castle County, Delaware or in the U.S.
District Court for the District of Delaware, as the case may be.

(b) Indemnification of the Company and Others. The Subscriber agrees. to hold
the Partnership, the General Partner, and its officers, managers, and
controlling persons (as defined in the 1933 Act), and any persons affiliated
with any of them or with the issuance of the Series A Preferred Units, harmless
from all expenses, liabilities, and damages (including reasonable attorneys'
fees) deriving from a disposition of the Series A Preferred Units by the
Subscriber in a manner in violation of the 1933 Act, or of any applicable state
securities law or which may be suffered by any such person by reason of any
breach by the Subscriber of any of the representations contained herein.

(c) No Commissions. No person will receive any remuneration in connection with
the offer, sale, or issuance of the Series A Preferred Units.

5. Amendments. Neither this Agreement nor any term hereof may be amended,
changed, or waived without the prior written consent of all the parties hereto.

6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which taken together shall
constitute one and the same Agreement.

7. Legend. The Subscriber acknowledges and agrees that the Partnership may, in
the event it deems the same desirable to assure compliance with applicable
federal and state securities laws, place an appropriate restrictive legend upon
any certificate representing the Series A Preferred Units issued pursuant to
this Agreement.

8. Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all prior agreements and understandings between the parties with respect to
their subject matter.

9. Miscellaneous. This Agreement is not transferable or assignable by the
Subscriber. All notices or other communications to be given or made hereunder to
the Subscriber shall be in Writing and may be hand delivered or sent by fax,
certified or registered mail, postage prepaid, e-mail, or by a private overnight
delivery service to the Subscriber's address set forth below.

 

--------------------------------------------------------------------------------

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement to be
effective as of the Effective Date set forth below.

 

SUBSCRIBER:

 

Name of Subscriber: Rabobank, N.A.

Address of Subscriber: 618 W. Main Street, Visalia, CA 93291

 

 

Signature and Title of Authorized Person:

\s\ Deli Engelbrecht

 

Vice President

 

Number of Series A Preferred Units Subscribed For: 1,000,000

 

Aggregate Amount of Subscription: $10,000,000.00

 

Date Signed: March 30th, 2016

 

SELECTION OF DESIGNATED TARGET REGION:

 

The Subscriber indicated above hereby selects the following as the Designated
Target Region for the Subscriber's investment:

 

Complete One:

 

The State of CA.

 

 

 

The multi-state region including

 

 

The metropolitan area of

 

 

The entire United States.

 

 

The Subscriber also may specify the amount of the Subscriber's investment
proceeds to be allocated to one or more of the following Specified CRA Assets:

 

 

 

 

 

 

 

 

The Subscriber may also request an allocation of capital to specific investments
already within the portfolio. Such requests to be allocated as according to the
"CRA Credit Allocation Methodology" set forth in the PPM and subject to
confirmation by the General Partner.

 

Property Name

 

State

 

Allocation Request Amount

Westside Village Apartments

 

CA

 

$

2,000,000.00

 

Montclair Apartments

 

CA

 

$

500,000.00

 

Santa Fe Apartments

 

CA

 

$

1,000,000.00

 

Harden Ranch Apartments

 

CA

 

$

6,500,000.00

 

Total

 

 

 

$

10,000,000.00

 

By signing this Agreement; the Subscriber acknowledges reading and agrees to the
provisions set forth in the section captioned "CRA Credit Allocation
Methodology" of the Memorandum. The Subscriber acknowledges that the General
Partner provides no guarantee that the Subscriber will receive CRA credit for
its investment in the Series A Preferred Units.

 

 

 

--------------------------------------------------------------------------------

 

SUBSCRIPTION ACCEPTANCE

This Subscription Agreement is accepted as of March 30, 2016.

 

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

By:

 

America First Capital Associates Limited

 

 

Partnership Two, its General Partner

By:

 

The Burlington Capital Group LLC, its General

 

 

Partner

 

 

 

By:

 

/s/ Lisa Y.Roskens

 

 

Lisa Y.Roskens, Chief Executive Officer

 

 

 